DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 and 01/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Page 9 lines 11-12 “distal end of the out housing 11” should be “distal end of the outer housing 11” for consistency and clarity.
Page 10 line 27 “outer side of the interface 51” should be “outer side of the carrier interface 51” for consistency and clarity.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a coupling plate” as claimed in Claim 24 lines 1-2, and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 25 are objected to because of the following informalities:  
Claim 17 line 4, “dosage selector of the drug delivery device;” should be amended to be “dosage selector of a drug delivery device;” as the drug delivery device is not positively claimed until Claim 17 line 4.
Claim 25 line 2, “with at least one of the spokes” should be amended to be “with at least one of the at least two bendable spokes” for consistency and clarity.
Claim 25 line 4, “the respective at least one spoke” should be amended to be “the respective at least one of the at least two bendable spokes” for consistency and clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a first means” in Claim 37 line 3, 
“a second means” in Claim 37 line 5, and 
“a third means” in Claim 37 line 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 28, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al., (US 2014/0074041) and Jugl et al., (US 2016/0206823).
Regarding Claim 17, Pedersen teaches a supplementary device configured to be attached to a drug delivery device (Fig. 5, (1)), the supplementary device comprising: 
a carrier interface (Figs 5 and 7, (6, 15)) configured to mechanically couple the supplementary device to a dosage selector (Fig. 6, (5, 24)) of the drug delivery device; 
a dial knob (Fig. 6, (5)) configured to select a dosage to be delivered by the drug delivery device ([0097] wherein the dose knob (5) is for dose setting); 
a mechanical coupling (Fig. 5, (19)) configured to transfer a torque from the dial knob (5) to the carrier interface (6, 15) when a dosage selection is made with the dial knob ([0098] wherein during dose setting (rotation of dose knob (5)) dose tube axial movement compresses spring (19) creating stored energy as a result of torque from rotation of (5)); 
and a processor configured to receive the signals output from sensor(s) and configured to determine the selected dosage based on the received signals ([0138] wherein a processor is configured to detect the state of the signals from sensors and to analyze the signals taking into consideration the instantaneous determined position of the dosage setting).
While Pedersen teaches having a plurality of sensors, Pederson doesn’t explicitly teach a sensor configured to output signals indicative of the transferred torque.
In related prior art, Jugl teaches a drug delivery device having a sensor configured to output signals indicative of the transferred torque. Jugl [0138-0139] teaches wherein an additional detection member may be used to detect distal abutment and stop movement of the piston rod in a distal direction in case of abutment. This allows detection of torque, and an increase in torque required to rotate the dose barrel (9). The detection member comprises a torque sensor determining slippage due to increased torque, thereby stopping further rotation and movement of the piston rod.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the drug delivery device of Pedersen, to include another sensor (detection member) configured to output signals indicative of transferred torque, as taught by Jugl, for the motivation of detecting torque levels and preventing slippage of dose setting components due to increased torque (Jugl [0138-0139]).

Regarding Claim 18, Pedersen and Jugl teaches the modified supplementary device according to claim 17, wherein the mechanical coupling (Pedersen (19)) is configured to transfer a compressive force exerted on the dial knob (Pedersen (5)) to a release button (Pedersen Fig. 6, (24)) of the drug delivery device (Pedersen (1)) such that the drug delivery device (Pedersen (1)) is triggered to cause an injection of the selected dosage ([0104] wherein compressive force exerted on (24, 5) causes triggering of injection of the desired set dose).

Regarding Claim 19, Pedersen and Jugl teaches the modified supplementary device according to claim 18, further comprising a spring (Pedersen Fig. 5, (17)) configured to force the dial knob (Pedersen (5)) into an initial position, in which no compressive force is exerted on the release button of the drug delivery device (Pedersen [0104] wherein (17) allows the injection button (24) to return to its initial position when external pressure acting on (24) is released).

	Regarding Claim 28, Pedersen and Jugl teaches the modified supplementary device according claim 17, wherein the processor is configured to process the received signals output from the sensor (Pedersen [0138] wherein a processor is configured to detect the state of the signals from sensors) by detecting peak measurements of the output signals indicative of an operation of the dial knob (Pedersen (5)) and by counting the measured peaks for determining the selected dosage (Pedersen [0138] wherein a processor is configured to detect the state of the signals from sensors and to analyze the signals, taking into consideration the instantaneous determined position of the dosage setting. Therefore, the peak measurements of the output signal indicate operation of the dose knob and the position of the dosage setting, based on the number of peaks).

Regarding Claim 33, Pedersen and Jugl teaches the modified supplementary device according to claim 17, further comprising a display unit (Pedersen [0146] wherein a display unit can be included on the device) and wherein the processor is configured to control the display unit such that the selected dosage is displayed on the display unit (Pedersen [0113] wherein the display may be configured to continuously show a set dose or expelled dose).  

Regarding Claim 34, Pedersen and Jugl teaches the modified supplementary device according to claim 17, further comprising at least one memory (Pedersen [0147] having a memory circuit adapted to hold information related to a plurality of set and/or injected doses and timing information related to each such dose), wherein the processor is configured to cause information relating to the selected dosage or a last performed injection operation to be stored in the memory upon determining that an injection was made with the drug delivery device (Pedersen [0147]), wherein the information comprises at least a time stamp associated with the last performed injection operation (Pedersen [0147] wherein timing information (a time stamp) is associated with each injected dose, therefore including the last performed injection operation).  

Regarding Claim 35, Pedersen and Jugl teaches the modified supplementary device according to claim 17, further comprising at least one memory (Pedersen [0147] having a memory circuit adapted to hold information related to a plurality of set and/or injected doses and timing information related to each such dose), and wherein the processor is configured to cause information relating to the selected dosage and a last performed injection operation to be stored in the memory upon determining that an injection was made with the drug delivery device (Pedersen [0147]), wherein the information comprises at least a time stamp associated with the last performed injection operation (Pedersen [0147] wherein timing information (a time stamp) is associated with each injected dose, therefore including timing for the selected doses and the last performed injection operation).  

Regarding Claim 36, Pedersen teaches a system comprising: 
a drug delivery device (Fig. 5, (1)); and 
a supplementary device configured to be attached to the drug delivery device (1), the supplementary device comprising a carrier interface (Figs 5 and 7, (6, 15)) configured to mechanically couple the supplementary device to a dosage selector (Fig. 6, (5, 24)) of the drug delivery device (1); 
a dial knob (Fig. 6, (5)) configured to select a dosage to be delivered by the drug delivery device ([0097] wherein the dose knob (5) is for dose setting); 
a mechanical coupling (Fig. 5, (19)) configured to transfer a torque from the dial knob (5) to the carrier interface (6, 15) when a dosage selection is made with the dial knob ([0098] wherein during dose setting (rotation of dose knob (5)) dose tube axial movement compresses spring (19) creating stored energy as a result of torque from rotation of (5)); and
a processor configured to receive the signals output from the sensor and configured to determine the selected dosage based on the signals ([0138] wherein a processor is configured to detect the state of the signals from sensors and to analyze the signals taking into consideration the instantaneous determined position of the dosage setting).
While Pedersen teaches having a plurality of sensors, Pederson doesn’t explicitly teach a sensor configured to output signals indicative of the transferred torque.
In related prior art, Jugl teaches a drug delivery device having a sensor configured to output signals indicative of the transferred torque. Jugl [0138-0139] teaches wherein an additional detection member may be used to detect distal abutment and stop movement of the piston rod in a distal direction in case of abutment. This allows detection of torque, and an increase in torque required to rotate the dose barrel (9). The detection member comprises a torque sensor determining slippage due to increased torque, thereby stopping further rotation and movement of the piston rod.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the drug delivery device of Pedersen, to include another sensor (detection member) configured to output signals indicative of transferred torque, as taught by Jugl, for the motivation of detecting torque levels and preventing slippage of dose setting components due to increased torque (Jugl [0138-0139]).

Regarding Claim 37, Pedersen teaches a supplementary device configured to be attached to a drug delivery device (Fig. 5, (1)), the supplementary device comprising: 
a first means (Figs 5 and 7, (6, 15)) configured to mechanically couple the supplementary device to a dosage selector (Fig. 6, (5, 24)) of the drug delivery device; 
a second means (Fig. 6, (5)) configured to select a dosage to be delivered by the drug delivery device ([0097] wherein the dose knob (5) is for dose setting); 
a third means (Fig. 5, (19)) configured to mechanically couple the second means (5) to the first means (15) such that a dosage selection made with the second means transfers a torque via the third means to the first means ([0098] wherein during dose setting (rotation of dose knob (5)) dose tube axial movement compresses spring (19) creating stored energy as a result of torque from rotation of (5)); and
a processor configured to receive the signals output from the sensor and to determine the selected dosage based on the signals ([0138] wherein a processor is configured to detect the state of the signals from sensors and to analyze the signals taking into consideration the instantaneous determined position of the dosage setting).
While Pedersen teaches having a plurality of sensors, Pederson doesn’t explicitly teach a sensor configured to output signals indicative of the transferred torque.
In related prior art, Jugl teaches a drug delivery device having a sensor configured to output signals indicative of the transferred torque. Jugl [0138-0139] teaches wherein an additional detection member may be used to detect distal abutment and stop movement of the piston rod in a distal direction in case of abutment. This allows detection of torque, and an increase in torque required to rotate the dose barrel (9). The detection member comprises a torque sensor determining slippage due to increased torque, thereby stopping further rotation and movement of the piston rod.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the drug delivery device of Pedersen, to include another sensor (detection member) configured to output signals indicative of transferred torque, as taught by Jugl, for the motivation of detecting torque levels and preventing slippage of dose setting components due to increased torque (Jugl [0138-0139]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al., (US 2014/0074041) and Jugl et al., (US 2016/0206823), as applied to Claim 17 above, and further in view of Cao et al., (US 2008/0161796).
Regarding Claim 22, Pedersen and Jugl teaches the modified a supplementary device according to claim 17, but doesn’t explicitly teach wherein the mechanical coupling comprises the sensor and the sensor comprises at least one element made of a quantum tunnelling composite material, wherein a change of the torque being transferred upon the dosage selection results in a resistance change of the at least one element made of the quantum tunnelling composite material, and wherein the processor is configured to receive signals output from the sensor representing the resistance change and is configured to determine the selected dosage based on the received resistance change.
In related prior art, Cao [0010] teaches a tactile/pressure sensor comprising quantum tunneling composite material (QTC), which is sensitive to resistance/pressure change.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the torque sensors of Pedersen and Jugl, to be made of a quantum tunneling composite material which sense pressure/resistance change, as Cao teaches that QTC material can be used as pressure sensors (Cao [0010]), thereby allowing the torque sensor to continue to output signals indicative of the transferred torque.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al., (US 2014/0074041) and Jugl et al., (US 2016/0206823), as applied to Claim 17 above, and further in view of Chen et al., (US 2014/0276583).
Regarding Claim 29, Pedersen and Jugl teaches the modified supplementary device according claim 17.
While Pedersen and Jugl teaches having a dial knob and a processor with a control circuit coupled to an electrode assembly (Pedersen [0038]), the combination doesn’t explicitly teach the dial knob comprises a printed circuit board with the processor of the printed circuit board and the sensor.
In related prior art, Chen teaches a supplementary device (Fig. 4, (302, 308)) for a drug delivery device (Fig. 4, (400)) having a dial knob (Fig. 4, (302)) which comprises a printed circuit board (Fig. 4, (432)) with the processor (Fig. 4, (434)) of the printed circuit board (432) and the sensor (Fig. 4, (438)) wherein the printed circuit board (432) has a processor, battery (442) and sensor (438) therewith).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the dial knob of Pedersen and Jugl, to include a printed circuit board with the processor and sensors associated therewith, as taught by Chen, as Pedersen and Jugl already teach having a control circuit arrangement in association with the processor and sensor which is generally associated with the region of the dial knob, as seen in Pedersen Fig. 6.

Regarding Claim 30, Pedersen, Jugl and Chen teaches the modified supplementary device according to claim 29, further comprising communication circuitry configured to communicate with an external electronic device (Pedersen [0148] with external communication means, therefore having communication circuitry capable of communicating with an external electronic device such as a smart phone).  

Regarding Claim 31, Pedersen, Jugl and Chen teaches the modified supplementary device according to claim 30, further configured to transmit the determined selected dosage and/or to receive data via the communication circuitry. Pedersen [0148] teaches wherein the communication circuitry has means for communicating the contents of the memory; and [0147] wherein the memory is stored in a memory circuit adapted to hold information relating to a plurality of set and/or injected doses and the timing information relating to each such dose. Therefore, selected dosage data is transmitted via communication circuitry.

Regarding Claim 32, Pedersen and Jugl teaches the modified supplementary device according to claim 17, but doesn’t explicitly teach the supplementary device configured to detect when it is mechanically coupled to the dosage selector of the drug delivery device and supply the processor with electrical energy upon detection.
In related prior art, Chen teaches a supplementary device (Fig. 4, (302, 308)) for a drug delivery device (Fig. 4, (400)), further configured to detect when the supplementary device (302, 308) is mechanically coupled to the dosage selector (302) of the drug delivery device (400) and configured to supply the processor (Fig. 4, (434)) with electrical energy upon the detection ([0020] wherein the dial cap (in this case, (302) can be mounted onto the drug delivery device second end, and wherein injection cannot be initiated unless the dose has been dialed using the dose cap, [0026-0027]). Therefore, electrical energy is supplied to the processor upon detection of mechanically coupled supplementary device such that dosage selection can be made.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the supplementary device of Pedersen and Jugl, to detect when the supplementary device is mechanically coupled to the dosage selector, as taught by Chen, for the motivation of determining an accurate amount and time and date of an injection in response to a user performing an injection (Chen [0027]).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al., (US 2014/0074041) and Jugl et al., (US 2016/0206823), as applied to Claim 17 above, and further in view of Fiechter et al., (US 2006/0153693).
Regarding Claim 23, Pedersen and Jugl teaches the modified supplementary device according to claim 17, but doesn’t explicitly teach wherein the mechanical coupling comprises a sensor wheel and a pin fixedly coupled to the dial knob and extending through a bearing in the sensor wheel to a release button of the drug delivery device such that exertion of a pressure force on the dial knob is transferred by the pin to the release button.
In related prior art, Fiechter teaches a supplementary device (Fig. 23, (16)) for a drug delivery device (seen in Fig. 23) having a mechanical coupling (seen in Fig. 24), wherein the mechanical coupling comprises a sensor wheel (Fig. 24b, (24)) and a pin (Fig. 24b, (6’)) fixedly coupled to the dial knob (Fig. 22, wherein (24) is coupled to dose dial (28)) and extending through a bearing in the sensor wheel to a release button (Fig. 22, (28)) of the drug delivery device such that exertion of a pressure force on the dial knob is transferred by the pin to the release button (seen in Fig. 22).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the dial knob of Pedersen and Jugl, to include a sensor wheel and a pin fixedly coupled to the dial knob, as taught by Fiechter, for the motivation of allowing a user to correct a dialed dosage amount, as it is known in the art that a user can inadvertently set too high a dosage (Fiechter [0107]).

Allowable Subject Matter
Claims 20-21 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, Pedersen and Jugl teaches the modified supplementary device according to claim 17, wherein the mechanical coupling comprises at least one spring (Pedersen Fig. 5, (19)) for transferring the torque, wherein a first end of the at least one spring is fixedly coupled to the dial knob (seen in Pedersen Fig. 4a, wherein (19) is fixedly coupled to the interior of (5)), and a second end of the at least one spring (19) is configured to exert a force on the sensor (Jugl [0138-0139]) upon transferring of the torque via the dial knob (5). However, Pedersen and Jugl does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the processor is configured to receive signals output from the sensor representing a force measurement of the force and is configured to determine the selected dosage based on the received force measurement.

Regarding Claim 21, Pedersen and Jugl teaches the modified supplementary device according to claim 17, wherein the mechanical coupling comprises a spring (Pedersen Fig. 5, (19)) for transferring the torque, and the spring (19) is shaped to exert a force on the sensor (Jugl [0138-0139]) upon transferring of the torque via the dial knob (5). However, Pedersen and Jugl does not disclose or render obvious, alone or in combination with the other prior art of record, wherein both ends of the spring are fixedly coupled to the dial knob and wherein the processor is configured to receive signals output from the sensor representing a force measurement of the force and is configured to determine the selected dosage based on the received force measurement.

Regarding Claim 24, Pedersen and Jugl teaches the modified supplementary device according to claim 23, but doesn’t explicitly teach further comprising a coupling plate, wherein the bearing comprises an anti-rotation lock such that a rotation of the pin is transferred to the sensor wheel and the sensor wheel is coupled to the coupling plate such that a rotation of the dial knob is transferred to the sensor wheel, and wherein the sensor wheel is coupled to the coupling plate such that a rotation of the sensor wheel is restricted.
Claims 25-27 rely upon Claim 24, therefore are potentially allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783